Order filed March 21, 2013




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00080-CV
                                  ____________

               RR MALOAN INVESTMENTS, INCL., Appellant

                                        V.

                          NEW HGE, INC., Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                     Trial Court Cause No. 10117755

                                   ORDER

      Appellant’s brief was due March 8, 2013. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before April
22, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                      PER CURIAM